Citation Nr: 1517807	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  14-20 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had active military service from October 1961 to October 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board notes that original jurisdiction over the Veteran's claims remained with the RO in Los Angeles, California, for the entire appeal period as the Veteran's claims file were merely brokered to the Milwaukee RO for the sole purpose of developing and initially adjudicating the Veteran's claims.  

The Board also notes that, on his VA Form 9, the Veteran initially requested a hearing before a member of the Board at the Los Angeles RO; however, by written notice received in June and September of 2014, the Veteran withdrew this request for a hearing.  Thus, the Veteran's hearing request was cancelled and his representative was given an opportunity to submit written argument in favor of the Veteran's claims, which it did in April 2015. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims service connection for bilateral hearing loss disability and tinnitus as a result of service noise exposure as a member of an artillery unit.  The Board notes that the Veteran's military occupational specialty (MOS) of Field Artillery Basic and the units he was assigned to in service (a tank regiment and a Howitzer battalion) are consistent with his report of noise exposure.

The service treatment records do not show that the Veteran had any complaints of or treatment for hearing loss or tinnitus during service.  On the September 1963 separation examination report, however, "deafness partial, one ear" was noted under the Summary of Defects and Diagnoses.  Audiometric test results at that time were as follows:




HERTZ





500
1000
2000
3000
4000
6000
8000
RIGHT
10
10
25
X
15
X
35
LEFT
10
10
10
X
10
X
10

The earliest post-service evidence of bilateral hearing loss is a September 2000 VA Audiology consultation, which showed the Veteran had the following pure tone thresholds upon audiometric evaluation:




HERTZ





500
1000
2000
3000
4000
6000
8000
RIGHT
30
35
40
55
50
X
80
LEFT
15
20
35
50
45
X
45

The impression was mild sensorineural hearing loss through 2000 Hertz with a moderate to severe loss from 3000 to 8000 Hertz in the right ear and normal hearing through 1000 Hertz with a mild to moderate sensorineural hearing loss from 2000 to 8000 Hertz in the left ear.  At that time, the Veteran denied having tinnitus.

In December 2011, the Veteran was seen in the VA ENT Clinic on referral from his primary care physician.  He complained of hearing loss since service and reported he was in the Artillery, "8 inch guns in Germany - bigger during training."  He was assessed to have cerumen impaction and hearing loss.  He was referred to the Audiology Clinic for consultation, which was conducted in February 2012.  At that time, the Veteran reported gradual onset and progression of bilateral hearing loss, right worse than left, and tinnitus in the right ear that was periodic and described as "chirping."  The only noise exposure the Veteran related was during his military service while in the Army and exposed to artillery without hearing protection.  The actual audiometric test results are not of record.  The impression was mild sloping to severe mixed hearing loss from 250 to 8000 Hertz with good word recognition for amplified speech on the right, and normal hearing from 250 to 1000 Hertz sloping to mild to moderately-severe sensorineural hearing loss from 1500 to 8000 Hertz with good word recognition for conversational speech on the left.  This represented a 10 to 35 decibel decrease in the right ear and a 15 to 20 decibel decrease in the left ear when compared to the September 2000 audiometry.  He was referred back to the ENT Clinic for evaluation for his mixed hearing loss in the right ear and asymmetrical tinnitus.

He seen again in the ENT Clinic about a week later and reported decreased hearing loss since in the service and noise exposure in service to artillery with the right ear being more exposed.  He also reported tinnitus on the right described as "chirping" that was worse at night.  The Veteran declined having a magnetic resonance imaging (MRI) study for further evaluation of his asymmetric hearing loss.  He was determined not to be a surgical candidate for his mixed hearing loss. 

The Veteran underwent audiologic evaluation again in April 2013; however, it was noted that there were no significant threshold changes from the prior audiogram from February 2012 although his speech recognition scores were decreased in both ears.

In a February 2014 ENT note, the Veteran's treating physician stated:   "asymmetric hearing loss/tinnitus - most likely related to noise exposure in the service."

The Veteran underwent VA examination in August 2013.  There is no discussion in the examination report of the Veteran's reported history; however, the history as seen in the claims file was submitted to the examiner in the examination request.  Audiometric testing showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
70
80
85
LEFT
15
25
50
65
65

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 94 percent in the left ear.  The diagnosis was right ear mixed hearing loss and left ear sensorineural hearing loss.

As for etiology, the examiner (an audiologist) stated that, in the absence of documentation of an induction audiogram other than a non-valid evaluation of hearing (whisper test) and no documentation of hearing thresholds at 3000 and 6000 Hz at the time of military separation, it is impossible to provide a medical opinion regarding etiology of the hearing loss without resorting to speculation.  As for tinnitus, the examiner opined that it was less likely than not that the Veteran's tinnitus was related to service as he reported having recurrent tinnitus but he could not identify a specific incident/circumstance of onset and reported it started 5 to 10 years ago.  

Thereafter, the Veteran's case was apparently referred to a medical doctor who provided a definitive medical opinion in September 2013.  In setting forth her opinion, the doctor noted that the "separation examination, dated 9/28/63, contains a statement, '71. #3983-Deafness partial, one ear.'  It is not certain how this statement was arrived at, as there is no objective data to support it, given the normal audiogram listed on the same page.  There is a 35dB loss at 8000Hz, but this does not count, for VA purposes."  Thus, she concluded that, as hearing loss is not shown at discharge, for VA purposes, it is less likely as not that the current hearing loss, bilateral, is related to in-service noise exposure, and more likely is due to post service noise exposure, aging, etc.  She further cited to a landmark study by the Institute of Medicine on military noise exposure released in September 2005 that "there is no scientific basis for delayed or late onset noise-induced hearing loss, i.e. hearing normal at discharge and causally attributable to military noise exposure 20-30 years later.  In cases where there were entrance and separation audiograms and such tests were normal, there was no scientific basis for concluding that hearing loss that develops 20 or 30 years later is causally related to military service.  Therefore, audiologists have no scientific basis for concluding that delayed onset hearing losses exist."  Thus she stated that, because there was no hearing loss at separation in this case, this study concludes that there is no evidence to suggest the Veteran's hearing status would be impacted later in life because of the noise events in service.

The Board finds the above medical opinion to be inadequate for multiple reasons.  First, it fails to take into account the Veteran's consistent report, as seen in the VA treatment records, of having at least right ear hearing loss since service with noise exposure greater on the right than the left.  Second, and most important, in determining that there was no hearing loss shown by the audiometric evaluation done at the Veteran's separation examination in September 1963, the examiner failed to account for the fact that those results were done using ANSI units rather than the current International Standard Organization (ISO) units.  The Board notes that the any audiometric tests done by the military prior to October 31, 1967 are to be presumed to have been done using ANSI rather than ISO units.  

In converting the September 1963 audiometric test results to ISO units, the following pure tone thresholds are found:




HERTZ





500
1000
2000
3000
4000
6000
8000
RIGHT
25
20
35
X
20
X
45
LEFT
25
20
20
X
15
X
20

Finally, the Board finds that this medical doctor erred in requiring a showing on separation of a hearing loss disability that meets VA criteria set forth in 38 C.F.R. § 3.385.  A veteran is not required to show that hearing loss was present during active military service in order to establish service connection.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  Rather, he may establish the required nexus between his current hearing disability and his term of military service by showing that his current hearing disability resulted from personal injury suffered in the line of duty.  Id.  

On remand, the medical doctor who provided the September 2013 medical opinion should be asked to reconsider that prior opinion in light of the conversion to ISO units of the September 1963 separation examination's audiometric test results (even if the pure tone thresholds do not meet the criteria for a hearing loss disability for VA compensation purposes), as well as the Veteran's report to his treating physicians that he has had hearing loss at least in the right ear since service.  If the examiner affirms her previous negative medical opinion, then she should reconcile that opinion with the February 2014 favorable opinion given by the Veteran's treating VA ENT.

Finally, the Board notes that the first post-service audiometric evaluation at VA in September 2000 indicated that the Veteran had sensorineural hearing loss in the right ear unlike the latter audiometric evaluations in February 2012 and thereafter that indicate a mixed hearing loss.  As this appears to be a change in diagnosis, the examiner should take this into consideration and determine if any aspect of the mixed hearing loss of the right ear may be related to the Veteran's in-service noise exposure.

With regard to the claim for service connection for tinnitus, although the VA examiner provided a negative nexus opinion given the Veteran's report of onset being many years after service, the examiner failed to provide an opinion as to whether it may be related to the Veteran's bilateral hearing loss, especially the mixed hearing loss in the right ear as the complaints of tinnitus is seen in the treatment records at approximately the same time as the mixed right ear hearing loss was noted.  Furthermore, insofar as the Veteran's tinnitus may be related to his bilateral hearing loss, his claim for service connection for tinnitus is inextricably intertwined with his claim for service connection for bilateral hearing loss and cannot be decided prior to a final adjudication of that issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)



1.  Request the VA medical doctor who provided the September 2013 opinion regarding the etiology of the Veteran's bilateral hearing loss to reconsider her opinion.  If the medical doctor who provided the September 2013 medical opinion is no longer available, then this medical opinion request should be forwarded to another medical provider who has the requisite expertise to provide the medical opinions requested.  A new examination should not be requested unless deemed necessary by the individual responding to this medical opinion request.

The following should be considered in providing the medical opinions requested below:
	a.  The Veteran's consistent report of an onset of hearing loss in service, especially in the right ear.
	b.  The conversion of the audiometric test results on the September 1963 separation examination from ANSI to ISO units as shown above in the body of this remand. 
	c.  That the evidence upon separation from service need not establish that the Veteran had a hearing loss disability for VA compensation purposes as set forth in 38 C.F.R. § 3.385.  
	d.  The change in diagnosis from sensorineural hearing loss of the right ear given in September 2000 to mixed hearing loss of the right ear given in February 2012.

Opinions requested:
   a. After reviewing the claims file again, the VA medical doctor should provide an opinion as to whether it is at least as likely as possible (i.e., at least a 50 percent probability) that the Veteran's current hearing loss (or any aspect thereof) in each ear is related to his military service, specifically to noise exposure to artillery fire.  If the previous negative medical opinion is affirmed, then please reconcile it with the February 2014 favorable opinion provided by the Veteran's treating ENT.

b.  In addition, the VA medical doctor should be asked to render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's tinnitus, whether unilateral or bilateral, is proximately due to, the result of or aggravated by his bilateral hearing loss.

A detailed explanation for the reasons for the opinion(s) provided should be given.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If it is determined that an opinion cannot be provided without resorting to speculation, the inability to provide an opinion should be explained, identifying precisely what facts could not be determined.  In particular, should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

2.  After ensuring that all necessary development has been conducted and the medical opinion provided complies with this remand, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




